    Case 1:19-cv-01979-LPS Document 102 Filed 07/22/20 Page 1 of 1 PageID #: 1796



                               300 Delaware Avenue • Suite 200 • Wilmington, Delaware 19801
                                 Tel: (302) 472 7300 • Fax: (302) 472.7320 • WWW.HEGH.LAW



                                                                                              Direct Dial: (302)472-7311
                                                                                              Email: dgattuso@hegh.law



                                                   July 22, 2020

VIA CM-ECF
The Honorable Leonard P. Stark
United States District Court
J. Caleb Boggs Federal Building
844 North King Street
Wilmington, DE 19801-3570


       Re:     In re: Entresto (Sacubitril/ Valsartan), MDL Docket No. 20-md-2930-LPS;
               C.A. No. 1:19-cv-01979-LPS

Dear Chief Judge Stark:

        I write on behalf of the parties in the above-referenced action to respectfully request that the Court
schedule a Rule 16(b) Scheduling Conference at the earliest convenience of the Court. Consistent with
the Court’s procedures, the parties have exchanged multiple drafts of a proposed Scheduling Order since
June 3, 2020, and met and conferred on July 11 in an effort to resolve several disputes, after which they
exchanged additional drafts. Unfortunately, to date, the parties have not been able to reach an agreement
on certain issues. The parties have also met and conferred regarding a proposed Protective Order, but
have been unable to reach agreement on certain issues. To aid the Court, the parties anticipate that they
will be in a position to submit a proposed Scheduling Order and proposed Protective Order with the dis-
puted areas highlighted for the Court’s consideration shortly after the Court sets a date for the Rule 16(b)
conference. As the parties will have completed their meet and confer efforts on the proposed Protective
Order, the parties respectfully request that the Court conduct a discovery conference on the Protective
Order issues at the same time as the scheduling conference.


                                                  Respectfully,

                                                  /s/ Dominick T. Gattuso

                                                  Dominick T. Gattuso (#3630)


DTG/ram
cc:   All counsel of record (via CM-ECF)
